Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 and 9 both recited a polyolefin-elastomer film but do not positively recite an elastomer component or even a polyolefin.  Both claims 1 and 9 recite simply a matrix resin and optionally a modified resin.  There is no evidence of record to suggest the matrix resin nor the modified resin must necessarily be a polyolefin, an elastomer or both.  Additionally, the matrix and modified are recited as being much broader than a polyolefin-elastomer.  Further, the term “polyolefin-elastomer” suggests a blend of polyolefin and elastomer rather than a elastomer of a polyolefin.  The lack of reasonable connection between the preamble language and the components of the composition renders the claim indefinite.  In pursuit of compact prosecution, the preamble “polyolefin-elastomer” will be considered a label rather than impart structure to the claimed composition.  For the same reason as above, the specific resins of Claims 3 and 4 do not resolve the matter and are rejected for the same reasons.
	Claims 2, 5-8 and 10 are rejected based on their dependency to Claims 1 and 9.
	Claim 10 recites a crosslinking reacting between a matrix resin and a modified resin, however, not modified resin is required by the claims.  Therefore, this crosslinking reaction result is indefinite as it cannot occur unless the modified resin must be present.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoda (U.S. 20140360579) as evidenced by Kotani (U.S. 5,851,682) and Tinuvin 770 DF technical data sheet.
	Yoda exemplifies a compositions for encapsulating solar cells in sheet form with low water vapor permeability. See Example 1.
	The sheets are not disclosed as films, however, they are disclosed as free standing and are used to encapsulant solar cell (electronic) components (¶[0057]) as recited along with a 500 micron thickness which the claimed thickness range of the film in Claim 2.  Therefore, one of ordinary skill in the art is reasonably suggested the sheets of Yoda must also be equivalent to using the term film in the instant claims.  This anticipates the film limitation of Claim 1.
	The exemplified compositions have water vapor permeabilities of ~ 35 g /(m2/day) which are on the order if not lower than those in the exemplified composition of the as-filed specification. (See ¶[0052])  Therefore, the low water vapor permeability limitation of the preamble of Claim 1 is anticipated.
	The exemplified composition of Example 1 ¶[0066] contains the following components and amounts.
Component
Amount
Claimed Component
Claimed Amounts
EVA-1
100 parts
Matrix resin
50-100 parts


Modified resin
0-40 parts
Silquest A-174
0.12 parts
Activator
0.001-2 parts
Perbutyl E
0.4 parts
Organic peroxide
0.1-3 parts
Triallyl isocyanurate
0.9 parts
Assistant crosslinker
0.02-5 parts
Silquest A-174
0.12 parts
Silane coupling agent
0.02-2 parts
Tinuvin 770DF
0.08 parts
Light stabilizer
0.005-2 parts
Sumisorb 130
0.3 parts
Light absorber

Zeolite
0.2 parts
Water block filler
0-20 parts


	The EVA-1 (ethylene-vinyl acetate resin) anticipates the recited matrix material of Claim 1 in name and amount.
	Silquest A-174 is a [Symbol font/0x67]-methacryloxypropyltrimethoxysilane which anticipates both the activator and the silane coupling agent of Claim 1 as the amount anticipates both claims amounts.  The Silquest anticipates the activator because the activator is recited to be a compound with two or more of various active groups including silane coupling group or carboxyl group (acryl group) in Claim 5.  The Silquest compound above has 3 silane groups (trimethoxysilane) and 1 carboxyl group (methacryloxy) group. Even if the methacryloxy group is not considered a carboxyl group, Silquest still anticipates the activator of Claim 5 based on its three silane coupling groups (trimethoxy). The above silane coupling agent also anticipates the list of silane coupling agents of Claim 6.
	Perbutyl E is tert-butyl peroxy-2-ethylhexyl carbonate which anticipates the organic peroxide of Claim 1 in name and amount.  This also anticipates the organic peroxide of Claim 6.
	Triallyl isocyanurate (TAIC) anticipates the assistant crosslinker of Claim 1 in name and amount.  The TAIC also anticipates the list of assistant crosslinkers of Claim 6.
	Tinuvin 770 DF technical data sheet provides evidence the Tinuvin 770 DF is a known UV light stabilizer which anticipates Claim 1 in name and amount.  Yoda discloses it is (2,2,6,6,-tertramethyl-4-piperidyl) sebacate which anticipates the light stabilizer listed in Claim 6.
	 Kotani in Table 1 provides evidence the Sumisorb 130 is a known UV light absorber.  This is reasonably suggested to be a light stabilizer as it absorbs UV light.  Therefore, considering it a light stabilizer with Tinuvin 770 DF still anticipates the light stabilizer of Claim 1 even when the additional amount of Sumisorb 130 is considering as the light stabilizer.  If the Sumisorb 130 is not considered a light stabilizer, the claims are open to extra components and Tinuvin 770 DF anticipates the light stabilizer of Claim 1 on its own.
	As above, the combination of additives anticipates Claim 6.
	The Zeolite anticipates the water blocking filler of Claim 1 in both name and amount and also Claims 7 and 8 as zeolite is listed as a water blocking filler meeting Claim 7 in Claim 8.
	The 500 micron sheet anticipates the film thickness of Claim 2.
	Yoda specifically teaches ethylene-[Symbol font/0x61]-olefin copolymers can be used as the ethylene based resin. (¶[0017-0021]) Copolymers comprising butene, hexene, octene are specifically disclosed in ¶[0019] and also MFR of 0.1 g/10 minutes to specifically 30 g /10 minutes are disclosed in ¶[0021].  These teachings render Yoda sufficient specific for one of ordinary skill in the art to immediately envisage practicing the invention of Yoda, in particular that of Example 1, using an ethylene-butene, ethylene-hexene, or ethylene-octene copolymer with an MFR of 0.1 g/10 minutes to 30 g/10 minutes.  This anticipates Claim 3.
	Yoda does not teach or disclose a modified resin according to Claim 4 but such a resin is not positively recited by Claim 1 or Claim 4.   Therefore, Yoda still anticipates these claims as the modified resin is optional.

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Yoda (U.S. 20140360579) as evidenced by Kotani (U.S. 5,851,682) and Tinuvin 770 DF technical data sheet.
This rejection consider the matrix material must be a polyolefin elastomer.
	Yoda exemplifies a compositions for encapsulating solar cells in sheet form with low water vapor permeability. See Example 1.
	The sheets are not disclosed as films, however, they are disclosed as free standing and are used to encapsulant solar cell (electronic) components (¶[0057]) as recited along with a 500 micron thickness which the claimed thickness range of the film in Claim 2.  Therefore, one of ordinary skill in the art is reasonably suggested the sheets of Yoda must also be equivalent to using the term film in the instant claims.  This anticipates, or in the alternative meets, the film limitation of Claim 1.
	The exemplified compositions have water vapor permeabilities of ~ 35 g /(m2/day) which are on the order if not lower than those in the exemplified composition of the as-filed specification. (See ¶[0052])  Therefore, the low water vapor permeability limitation of the preamble of Claim 1 is anticipated, or in the alternative met.
	The exemplified composition of Example 1 ¶[0066] contains the following components and amounts.
Component
Amount
Claimed Component
Claimed Amounts
EVA-1
100 parts
Matrix resin
50-100 parts


Modified resin
0-40 parts
Silquest A-174
0.12 parts
Activator
0.001-2 parts
Perbutyl E
0.4 parts
Organic peroxide
0.1-3 parts
Triallyl isocyanurate
0.9 parts
Assistant crosslinker
0.02-5 parts
Silquest A-174
0.12 parts
Silane coupling agent
0.02-2 parts
Tinuvin 770DF
0.08 parts
Light stabilizer
0.005-2 parts
Sumisorb 130
0.3 parts
Light absorber

Zeolite
0.2 parts
Water block filler
0-20 parts


	The EVA-1 (ethylene-vinyl acetate resin) but is not a polyolefin elastomer (ethylene [Symbol font/0x61]-olefin material).
	Yoda specifically teaches ethylene-[Symbol font/0x61]-olefin copolymers can be used as the ethylene based resin. (¶[0017-0021]) Copolymers comprising butene, hexene, octene are specifically disclosed in ¶[0019] and also MFR of 0.1 g/10 minutes to specifically 30 g /10 minutes are disclosed in ¶[0021].  These teachings render Yoda sufficient specific for one of ordinary skill in the art to immediately envisage practicing the invention of Yoda, in particular that of Example 1, using an ethylene-butene, ethylene-hexene, or ethylene-octene copolymer with an MFR of 0.1 g/10 minutes to 30 g/10 minutes.  This anticipates a polyolefin matrix material of Claim 1 along with the matrix material of Claim 3 as there is no evidence of record that those copolymers that meet claim 3 can be something other than a polyolefin elastomer.
	Alternatively, it would have been obvious to a person of ordinary skill in the art to practice the invention of Yoda, in particular that of Example 1, by substituting ethylene [Symbol font/0x61]-olefin copolymers of ethylene-butene, ethylene-hexene, or ethylene-octene copolymer with an MFR of 0.1 g/10 minutes to 30 g/10 minutes because Yoda specifically teaches these specific copolymers along with the specific prefer range of MFR above for any ethylene [Symbol font/0x61]-olefin copolymer used in the invention. This reads over the matrix material as a polyolefin elastomer of Claim 1 and Claim 3 as there is no evidence of record that those copolymers that meet claim 3 can be something other than a polyolefin elastomer. 
	Silquest A-174 is a [Symbol font/0x67]-methacryloxypropyltrimethoxysilane which anticipates, or in the alternative meets, both the activator and the silane coupling agent of Claim 1 as the amount anticipates, or in the alternative meets, both claims amounts.  The Silquest anticipates, or in the alternative meets, the activator because the activator is recited to be a compound with two or more of various active groups including silane coupling group or carboxyl group (acryl group) in Claim 5.  The Silquest compound above has 3 silane groups (trimethoxysilane) and 1 carboxyl group (methacryloxy) group. Even if the methacryloxy group is not considered a carboxyl group, Silquest still anticipates the activator of Claim 5 based on its three silane coupling groups (trimethoxy). The above silane coupling agent also anticipates, or in the alternative meets, the list of silane coupling agents of Claim 6.
	Perbutyl E is tert-butyl peroxy-2-ethylhexyl carbonate which anticipates, or in the alternative meets, the organic peroxide of Claim 1 in name and amount.  This also anticipates, or in the alternative meets, the organic peroxide of Claim 6.
	Triallyl isocyanurate (TAIC) anticipates the assistant crosslinker of Claim 1 in name and amount.  The TAIC also anticipates, or in the alternative meets, the list of assistant crosslinkers of Claim 6.
	Tinuvin 770 DF technical data sheet provides evidence the Tinuvin 770 DF is a known UV light stabilizer which anticipates, or in the alternative meets, Claim 1 in name and amount.  Yoda discloses it is (2,2,6,6,-tertramethyl-4-piperidyl) sebacate which anticipates, or in the alternative meets, the light stabilizer listed in Claim 6.
	 Kotani in Table 1 provides evidence the Sumisorb 130 is a known UV light absorber.  This is reasonably suggested to be a light stabilizer as it absorbs UV light.  Therefore, considering it a light stabilizer with Tinuvin 770 DF still anticipates, or in the alternative meets, the light stabilizer of Claim 1 even when the additional amount of Sumisorb 130 is considered as the light stabilizer.  If the Sumisorb 130 is not considered a light stabilizer, the claims are open to extra components and Tinuvin 770 DF anticipates, or in the alternative meets, the light stabilizer of Claim 1 on its own.
	As above, the combination of additives anticipates, or in the alternative meets, Claim 6.
	The Zeolite anticipates, or in the alternative meets, the water blocking filler of Claim 1 in both name and amount and also Claims 7 and 8 as zeolite is listed as a water blocking filler meeting Claim 7 in Claim 8.
	The 500 micron sheet anticipates, or in the alternative meets, the film thickness of Claim 2.
	Yoda does not teach or disclose a modified resin according to Claim 4 but such a resin is not positively recited by Claim 1 or Claim 4.   Therefore, Yoda still anticipates, or in the alternative meets, these claims as the modified resin is optional.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoda (U.S. 20140360579) as evidenced by Kotani (U.S. 5,851,682) and Tinuvin 770 DF technical data sheet in view of Nishijima (U.S. 201100319566).
Yoda is applied under §102 and §§102/103 as above.
Yoda teaches the solar cell encapsulant sheets can be made by methods such as sheet processing machines such as a flat die extruder and calendar as an example of how to make the sheets (films). (¶[0049]) Such methods are not required to make the films, however.
Nishijima, working in the field of solar encapsulant sheet (film) manufacturing similar to Yoda and Applicant, teaches the solar encapsulant sheets can be molded using known molding methods such as T-die extruder, a calendar molding machine, an inflation molding machine, and the like. (¶[0070])  Nishijima establishes there are various know methods of making sheets/films for solar cell encapsulants.
The lack of crosslinking in the films of Nishijima (abstract) is not taught to have any bearing on the different molding techniques, therein.  Therefore, it would not reasonably suggest to one of ordinary skill in the that the crosslinked films of Yoda could not be made using the known techniques of Nishijima.
 It would have been obvious to a person of ordinary skill in the art at the time the inventio was filed to practice the invention of Yoda, in particular that of Example 1, by producing the sheet/film using a T-die extruder because Nishijima teaches the use of a T-die extruder is a known method of making such sheets along with similar methods of calendaring taught by Yoda.  This represents the simple substitution of known techniques, T-die extrusion for making a sheet/film of a solar encapsulant material, for the predictable results of a sheet/film of the encapsulant material.  This reads over the recited T-die method of Claim 9.  The weighing of the method is reasonably suggested to be present in practicing the above T-die extrusion method because Yoda specifically teaches certain amounts of components.
This reads over the method of Claim 9.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoda (U.S. 20140360579) as evidenced by Kotani (U.S. 5,851,682) and Tinuvin 770 DF technical data sheet and Nishijima (U.S. 201100319566) in further view of Li (U.S. 20160340560).
With respect to Claim 10, Yoda teaches thermal crosslinking of the components of the invention (¶[0052]) and is silent on the use of radiation crosslinking.
Li, working in the field of encapsulant of solar cells using EVA and polyolefin elastomer resins (POE) similar to Yoda and Applicant, suggests EVA and POE resin using encapsulants using peroxide and thermal crosslinking have dimensional stability issues in the resulting films due to the mismatch of the melting point of these resins and the melting points of the crosslinking resins. (¶[0004] and ¶[0005] along with ¶[0006]).  Li also suggests the heat resistance of EVA and POE films in encapsulations is improved with radiative treatment. (¶[0007] and ¶[0086]).
The organic peroxides used in the EVA and POE crosslinking are t-butyl peroxy-2-ethylhexyl carbonate (¶[0056]) which is what Yoda exemplifies.
The radiation dosage for EVA and POE films is taught as about 0.2 to about 200 KGY (¶[0065] and ¶[0070]).
The irradiation happens after the film is extruded and before placement on the solar cell. (¶[0058]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Yoda, in particular that of Example 1 or Example 1 substituted by POE elastomer as discussed above, by pre-crosslinking the resulting film with radiation prior to application as an encapsulant but after film formation teaches as Li that use of such precrosslinking improves the heat resistance of the EVA / POE films for use in the encapsulating applications. (¶[0007]/ ¶[0070]). One of ordinary skill in the art would have been motivated to perform the irradiation using dosages between 0.2 and about 200 KGY because Li teaches this combined range when considering both EVA and POE variants. (¶[0065]/¶[0070].  This overlaps the recited range.  While Li does not explicitly teach or suggest the radiative crosslinking or grafting recited, all these components are present and therefore, there recited effects are reasonably suggested to be present. There is no evidence of record to suggest otherwise at the moment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/            Primary Examiner, Art Unit 1759